          Case 3:20-cv-01631-YY              Document 1-5           Filed 09/18/20         Page 1 of 1


                                                                                Office of the City Recorder
                                                                                625 Center Street | Oregon City OR 97045
                                                                                 Ph (503) 657-0891 | Fax (503) 657-7026




                                                August 20, 2020

Willamette Law Group
Jesse A. Buss
411 Fifth Street
Oregon City, OR 97045
jesse@WLGpnw.com

        RE: Petition 2020-01 (Recall of Mayor Dan Holladay) 90-day Limit of Recall Signature
        Gathering

Dear Mr. Buss:

I have received your letter dated August 14, 2020, regarding the signature gathering requirements.
As you know, your letter raises a variety of complex issues; however, I do not believe that I have the
authority to unilaterally waive the applicable 90-day time limit for gathering of signatures as set
forth in state law. Therefore, the deadline to submit the required 2,400 valid signatures for the
petition is 5:00 p.m. on Monday, September 21, 2020, which is 90 days from the date the
prospective petition was originally filed.

Sincerely,




Kattie Riggs
City Recorder
City Elections Official

Cc via email:    Bill Kabeiseman, City Attorney
                 Tony Konkol, City Manager
                 Jeana Gonzales, Chief Petitioner
                 Adam Marl, Authorized Agent




                     City of Oregon City | PO Box 3040 | 625 Center Street | Oregon City, OR 97045
                                            Ph (503) 657-0891 www.orcity.org


                                                                                                                Exhibit 5
